/
            OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN
4Z-C.MASM
*--
iioaorablr,   Gharlex   Lo&hart,       Page 2



      the POrtInent raate ad attaohlng to the AfrIQavIt
      uote sta   6 in 6n amount 6urrk0ient when ri(ylsd
      with the % to Btupe ettrohed to the Deed of Truet
      and the 9revIouely   f%led tirltlarIte to oomply
      with the r6qulremente oi the Statute a6 to a ee-
      oured obllgatlon   In the amount of the prlnolpal
      Indebtedneee ae of that date. **
              A 609~ or the affIUavIt           mentioned   Ln the quotation
r0llove   :

       “THE STATE OF TEXAS, [

       COUW’IT OF IiIDLARD.        t
             *Before ae, the un~erelgned authority,  on
      thle  dar 96reonally  a996ar6d F. D. Orant ( who
       t’ml~ duu eworn on oath, rye:
             ‘mat   he 16 the Chi6f Ulerk for Honolulu
      Oil Corporetlon,     and 16 au4 authorirred and quall-
      ried to ma6 thie Mridarit and know6 0r hi6 own
      hnwl~dge the raote hereIn rot out.           That he I6
      ramiliar with the ten6 and ~rorIeIone          0r 8 oer-
      taln   Dood 0r true0 between Honolulu 011 Oorpor6-
      tion, Fbet Pwty, .ana the aoainent~r ldional
      Bank or Fort Worth, Truetee, and Qeo. P. Liter-
      more, Ino., ld Ud-Gent inent Supply Co. , Bene-
      fiolartee,    datra Dmember 16, 1940, reoorded in
      Book 27, Pq$e 196, De& of Truet Reoorde,          Roahl~y
      County, Toxae, and Book 9, Page 486, Dood of
      Truet Reoofde, Coohran County, Texae, and Book
      24, Page 210 D6ed of Trust R~oorde, Terry Ooun-
      ty Tmxae. hat am of the dete hereof             SerIee
       @A( CertitIoates    and Bcrlea *Bt OertIrioatee
      have been Issued under the terms or esId Deed
      or Trust aggregating       In prlnoipal    amount
      Dollar6 (ts            1. That thI6 AitIdavIt r
      being made to not out the amount of Sndobteiln6ea
      now 66oured by ha        lhed or Truet ror th6 purpose
      or payment or blots stump Taxes ae provided In
      Art1010 70478 or Texae Rerle~d Clrll Statute6
       (1926).    That there har6 been purchesed uaEL6r-
      rlxed to thle Arrldavlt       Rote Staa9e In the amount
      or                Dollar6 (0            I whlah Hots
                                                                          471



Hanor~ble     Charler   kwkhmrt,   Page 3




       Stamps vhen aggregated      with    Note Stampr prerloue-
       4 purohaeed and drixe4           to the orIglm1  Ded 0r
       nature, total
       Sampa purohaeed am Taxse on the aeonred obllp-
       tioa   above deeorIbe6.




               “9ubsorlbed am-lsworn to,      berore,   me, by the
       eald P. D. Grant, this -               or          19
       ;T;,;xtIry     whioh, w%tneee mf
                                      Ya      ne zicl       r’
                .
                                   I
                                    k        P bllo  ;.a and rbr
                                   6%         bounty , Texas. a
           You request our opinion am to uhethec            the pro-
oebure vhioh the Uorporatlon proposed to iolltw             16 a proper
one.
           A tax or tea orate on lauh tlOO.CO or inetlLon
thereof, over tIm iIre E200.00 oi the awunt      6esurQQ by
Qeede or trust  an4 other named ~netru8ente, %a levIedA by
Artlole 70476, Yernon’e hnnotated Cl.rIl btatutee.   In 6aM
A& 16 round the rollo8dng    provielon:
            ‘Ii the amount leoured by an Inetru8ent
       16 not expressed therein, or if any part 0r           tha
       leourlty  deeorIbUl ia any luoh lnetrumont ap-
       pears to be boated without the 8t6te of Texa8,
       the Oounty Clark shall require prooi W vrltten
                   0r ruoh irate a8 uy be neeeerraryto
       lr r ia a vite
       determine the aaount or the tu          duo.*
             Blnoe the amount leoured 16 not stated     in the
raoe   0r  th6 deed 0r trust it preeentr 8 proper on60 ror
the ibuntf Clerk to require the Jrla6rlte        suggeetetl %n
the quoted provIeI6n or the #t&W.          Fbrthrruwe      l~neo
the anount was unoert6ln at the time the doti of &ISt was
orlglaally    ill&,    It oould not then be ahawn b7 arrlcbvlt
or otherdee.        Aa the amount beaoeee derInIte rrom tlae to
tlae we think it quite proper ror euoh faot to be ehown 1.n
l&morablQ Gh6rlQy &O&art,    ?6gQ 4




the manor   pr6poeed and stamps afilxetl aooordlnglr.    We
wo uldluggeet, however, th6t the arrid43rit be 80k~~i0ag6a
mud then reoordeQ In the QQQ~ of trust  recorda.

                                      Yours very truly
                                AT!I’ORII$Y GENERAL
                                                  OF TEXAS




                                            016nn R. tile
                                                  Aeeletant